 In the Matter of HUTH & JAMES SHOE MFG. COMPANYandUNITEDSHOE WORKERS OF AMERICACase No. R-174.-Decided August 3, 1937Shoe Manufacturing Industry-Investigation of Representatives:controversyconcerning representation of employees: rival organizations-UnitAppropriatefor Collective Bargaiuing:production employees;plant ; functional coherence ;history of collective bargaining in plant and industry ; eligibility for member-ship in both rival organizations;uniformity of skill and conditions of employ-ment; community ofinterest-Election. Ordered-Certification of Representa-tives.Mr. Robert R. RissmanandMr. S. G. Lippmanfor the Board.Mr. Daniel K. Hopkinson,of Milwaukee, Wis., for the Company.Mr. Max E. Geline,ofMilwaukee, Wis., for the U. S. W.Mr. Joseph A. Padway, by M11r. A. G. Goldberg,ofMilwaukee,Wis., for the B. & S. W. U.Mr. Millard L. Midonick,of counsel to the Board.DECISIONSTATEMENT OF THE CASEOn May 4, 1937, the United Shoe Workers of America, hereincalled the U. S. W., affiliated with the Committee for IndustrialOrganization, filed with the Regional Director for the Twelfth Re-gion (Milwaukee,Wisconsin) a petition alleging that a questionaffecting commerce had arisen concerning the representation of theemployees of the Huth & James Shoe Mfg. Company, Milwaukee,Wisconsin, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On June 8, 1937, the Board, acting pursuant to Article III, Section3 of National Labor Relations Board Rules and Regulations-Se-ries1, as amended, authorized the Regional Director to conduct aninvestigation and to provide for an appropriate hearing in con-nection therewith.On June 15, 1937, the Regional Director issueda notice of hearing to be held at Milwaukee, Wisconsin, on June 21,1937.The Company, the U. S. W., and the Boot & Shoe WorkersUnion, herein called the B. & S. W. U., affiliated with the AmericanFederation of Labor, which had been named in the petition as alsoclaiming to represent employees of the Company, were served withthe notice.220 DECISIONS AND ORDERS221Pursuant to the notice, a hearing was held in Milwaukee, Wiscon-sin, on June 21, 1937, before Charles A. Wood, the Trial Examinerduly designated by the Board.The Board, the Company, theU. S. W. and the B. & S. W. U. were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all the parties.During the course of thehearing the Trial Examiner made numerous rulings on motionsand on objections to the admission or exclusion of evidence.Wehave examined all of the Trial Examiner's rulings and find that noprejudicial errors were committed.His rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Huth & James Shoe Mfg. Company, a Wisconsin corpora-tion, has its general offices, sales and show rooms, and its principalplant in Milwaukee,Wisconsin.It operates a smaller plant inCedar Grove, 20 miles distant from Milwaukee, but the record isbare of facts concerning that plant and it appears that the Mil-waukee plant is an entity in itself.The Company is engaged exclu-sively in the manufacture of women's shoes, employing in its Mil-waukee plant approximately 437 production workers, exclusive ofsupervisory employees, in addition to about 15 maintenance, janitor,elevator, and shipping employees, and a clerical staff numberingabout 25.Over 95 per cent of all leather used in the Company's manufac-turing operations is obtained from tanneries primarily, in the NewEngland States, and 80 per cent of all other materials used by theCompany in the productionof shoes areshipped to its plant fromoutside the State of Wisconsin.Eighty-five per cent of all theCompany's sales are made to jobbers and retailers similarly locatedoutside of the State; thus, of $2,000,000 worth of shoes made bythe Company during 1936, $1,700,000 were sent to points outsideof the State of Wisconsin.U. THE ORGANIZATIONS INVOLVEDUnited Shoe Workers of America is a labor organization, affiliatedwith the Committee for Industrial Organization. It admits tomembership all employees of the Company in the Milwaukee, Wis-consin plant, except supervisory and clerical employees.The Bootand Shoe Workers Union is a labor organization, affiliated with theAmerican Federation of Labor. It likewise admits to membership 222NATIONAL LABOR RELATIONS BOARDall employees of the Company in the Milwaukee, Wisconsin, plant,except the supervisory and clerical employees.III.THEAPPROPRIATE UNITThe question of the appropriate unit for collective bargaining isthe only contested issue in the case.The Company, the U. S. W.,and the B. & S. W. U. agree that an election is necessary if collectivebargaining is to continue.Each union, however, advances a sep-arate theory as to the more desirable and appropriate unit for thepurpose, the U. S. W. contending for a plant-wide unit, the B. &S.W. U. urging that the eight production departments of the plantbe held to be distinct units and that bargaining representatives bedetermined for each in separate elections.The shoe manufacturing industry today is virtually without craftunions, its labor organizations throughout the United States beingalmost universally along vertical and plant-wide lines.This indus-trial form of organization is not only recognized by the B. & S.W. U., but is advocated and employed by that Union in other simi-larly constitutedMilwaukee shoe factories controlled by it.In the very plant here involved, the plant-wide unit urged by theU. S. W. as appropriate for the purposes of collective bargainingis coterminous with the groups of employees admitted to member-ship not only in the U. S. W. but in the B. & S. W. U. as well. Bothof these organizations admit to membership all employees of theCompany except supervisory and clerical or office employees.Neither organization maintains any divisions in its ranks based upontrade classifications or occupations in the Company's plant.:,Eventhe B. & S. W. U. declares that it is prepared to bargain collec-tively for all the production workers in the plant in the event thatsuch a unit shall be held appropriate and a subsequent election shallreveal a majority of the workers therein to be desirous of represen-tation by the B. & S. W. U.Admitting these facts, the B. & S. W. U. inclines neverthelesstoward splitting the factory into eight departmental units consist-ing of cutting, fitting, lasting, sole leather, bottoming, finishing,wood heel, and packing. In support of its contention, the B: &S.W. U. urges that the Company is the striking exception to thegeneral rule prevailing in the industry in that by an establishedcourse of dealing between the employers and the eight separatedepartments, the departmental subdivisions of the Milwaukee planthave been recognized to be the appropriate units.The history of1 Cf. Matter of Acklin Stamping Company and International Union, United AutomobileWorkersof America,Local No.12,Case No. R-142, decided May 28, 1937,2 N. L R. B. 872 DECISIONS AND ORDERS223the course and nature of collective bargaining in the plant is there-fore of major significance in this case.Both unions entered. the plant at approximately the same time inthe latter part of 1933.Until recently, the U. S. W. was an inde-pendent labor organization under the name of Shoe Workers Protec-tive Association, herein called the S.W. P. A. At the outset, andfor several years thereafter, the B. & -S. W. U. and the S. W. P. A.had a working understanding or procedure whereby the B. & S.W. U. would represent the workers in those of the eight depart-ments where the B. & S. W. U. was stronger, and the S. W. P. A.would represent the workers in those departments where the S. W.P. A. was stronger.The procedure or mechanics of representationfor collective bargaining consisted of the appointment of a committeefrom each of the eight departments, each committee composedentirely of members of the union -dominant in that department.These ,committees would convene in a single body called the' ShopCouncil to deal with the Company.The Shop Council in 1934 wasinstrumental in concluding with the Company a contract whichterminated after six months.This contract applied to the entireplant.It is significant that the bargaining for an agreement en-compassing fundamental employment terms such as wages and hours,affecting all the production workers in the plant, was always a matterto be negotiated between the Company and the entire Shop Councilacting for the whole plant.Only minor matters relating to griev-ances in particular departments were taken up between the Com-pany and the respective committee for each department. It is alsosignificant that when inter-union differences threatened the continu-ance of collective bargaining, the Company would appeal to the twoshop leaders of both unions to come to an understanding.From thiswe infer that each shop leader could and did represent and bargainfor thegroup of departmentsdominated by his union.This accountdoes not indicate a practice of bargaining by departmental units.Despite the Company's attempts to bring the unions to a new work-ing arrangement, the question of representation has remained un-settled for about two years and a complete break-down in themechanics of designation of representatives brought negotiations to ahalt by approximately the first of May 1937.In addition to the history of collective bargaining in the plantand industry, and the eligibility of all production workers to mem-bership in each of the labor oragnizations involved here, othercircumstances are significant.The similarity among the productiondepartments with regard to skilled workers, wage rates, and otherconditions of employment, and the functional coherence of the vari-ous departments, all compel us to take the view that the plant as a 224NATIONALLABOR RELATIONS BOARDwhole is an appropriate unit for the purposes of collective bargain-ing.Workers of various skills are distributed in not greatly diver-gent proportions throughout the eight departments.For example,the 39 cutters, concededly among the departments with the highestproportion of skilled workers, are approximately 40 per cent skilled,40 per cent semi-skilled, and 20 per cent unskilled.The 234 fitters,on the other hand, among the least skilled of the departments, areapproximately 30 per cent skilled, 30 per cent semi-skilled, and 40per cent unskilled.Wage rates for a similar degree of skill areuniform throughout the plant except as affected by a difference in sex,and the piece work basis is employed wherever possible.No specialproblems regarding conditions of employment requiring a separate-bargaining unit have been demonstrated with regard to any depart-ment.Under all the circumstances, the Board feels that there is noreason for departing from the practice of both the U. S. W. andthe B. & S. W. U. throughout the shoe industry.Despite the apparent willingness of both unions to include theclerical employees at the Company's Milwaukee plant in the eventof a direction of a plant-wide election, the absence of any solicitationfor their membership or bargaining on their behalf by either unionat any time, and the difference in their duties, manner of payment,conditions of employment, and other interests, from the productionand maintenance employees, prompts us to exclude them from theappropriate unit.In view of all the afore-mentioned facts and in order to insure theCompany's employees the full benefit of their'right to self-organiza-tion and to collective bargaining, and otherwise to effectuate thepolicies of the Act, we find that all the employees of the Company atitsMilwaukee plant, except clerical and supervisory' employees,constitute an appropriate unit for the purposes of collective bargain-ing.IV.QUESTION CONCERNINGREPRESENTATIONThe Company, the B. & S. W. U., and the U. S. W. unite in arequest for an election, representatives of all three having producedmutually corroborative testimony indicating that the unsettled ques-tion of representation is the cause of the cessation of collective bar-gaining and of the continued inability of the Company to bargaincollectively with its employees.Both unions claim to represent morethan half of the entire body of its employees constituting the ap-propriate unit for purposes of collective bargaining.On the basis of these facts, and other facts stated in the opinion,we find that a question has arisen concerning the representation ofthe employees of the Company. DECISIONS AND ORDERS225V.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION ONCOMMERCEAll parties agree that friction and unrest have resulted from theunsettled question concerning representation and that industrialstrife will result in the event that this question remains longer un-settled.We find that the question concerning representation whichhas arisen, occurring in connection with the operations of the Com-pany described in Section I above, has a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and has led and tends to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.VI. CONDUCT OF ELECTIONWe further find that an election by secret ballot is necessary todetermine the proper representatives for collective bargaining andthus to resolve the question concerning representation.Those eligibleto vote shall be all those who come within the classification statedabove, as of May 4, 1937, the date of the filing of the petition andto which all parties consent.This shall include, in addition to thoseappearing on the pay roll as of that date, all regular employees insuch classification who were then temporarily absent for illness orother cause, and excluding all who have since quit or been dischargedCONCLUSIONS OF LAWOn the basis of the above findings of fact, the Board makes thefollowing conclusions of law :1.A question affecting commerce has arisen concerning the repre-sentation of the employees of the Milwaukee, Wisconsin, plant oftheHuth & James Shoe Mfg. Company, within the meaning ofSection 9 (c), and Section 2, subdivisions (6) and (7) of theNational Labor Relations Act.2.All of the employees of the Milwaukee, Wisconsin, plant ofthe Huth & James Shoe Mfg. Company, except clerical and super-visory employees, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor. Relations Act.DIRECTION OF ELECTIONBy, virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8of National Labor Relations Board Rules and Regulations-Series1, as amended, it is hereby 226NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining with theHuth & James Shoe Mfg. Company, an election by secret ballot shallbe conducted within ten days from the date of this Direction, underthe direction and supervision of the Regional Director for theTwelfth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9 of saidRules and Regulations-Series 1, as amended, among all the pro-duction and other employees employed on May 4, 1937, by the Huth& James Shoe Mfg. Company in its Milwaukee, Wisconsin, plant, ex-cepting those engaged in clerical and supervisory capacities, to deter-mine whether they desire to be represented by the Boot & ShoeWorkers Union or the United Shoe Workers of America, for thepurposes of collective bargaining.MR. DONALD WAKEFIELDSMITHtook no part in the considerationof the above Decision and Direction of Election.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESAugust 06, 1937On May 4, 1937, the United Shoe Workers of America, hereincalled the U. S. W., affiliated with the Committee for IndustrialOrganization, filed with the Regional Director for the TwelfthRegion (Milwaukee, Wisconsin) a petition alleging that a questionaffecting commerce had arisen concerning the representation of theemployees of the Huth & James Shoe Mfg. Company, Milwaukee,Wisconsin, herein called the Company.The petition requested aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledtheAct.Pursuant to notice duly served upon the Company, the U. S. W.,and the Boot & Shoe Workers Union, herein called the B. & S. W. U.,affiliatedwith the American Federation of Labor, which had beennamed in the petitionas also claimingto represent employees ofthe Company, a hearing was held in Milwaukee, Wisconsin, on June21, 1937, before Charles A. Wood, the Trial Examiner duly desig-nated by the National Labor Relations Board, herein called theBoard.On August 3, 1937, the Board issued a Decision and Direc-tion of Election.The Direction of Election provided that an elec-tion by secret ballot be held among all the production and otheremployees employed by the Company, except those engaged in cleri-cal and supervisory capacities, to determine whether they wished tobe represented by the U. S. W. or the B. & S. W. U. for the purposesof collective bargaining. DECISIONS AND ORDERS227Pursuant to the Direction, balloting was conducted on August 13,1937.Full opportunity was accorded to all the parties to this investi-gation to participate in the conduct of the secret ballot and to makechallenges.On August 14, 1937, the Regional Director certified that a countof the ballots cast showed :Totalnumber eligible-------------------------------------362Total ballots cast-----------------------------------------360Total number of blank ballots -------------------------------1Total number of void ballots------------------------------0Total number of ballotscast for UnitedShoeWorkers ofAmerica (C. I. O.)--------------------------------------211Totalnumber ofballots cast for Boot & Shoe Workers Union(A. F. of L.) --------------------------------------------148There was only one vote which was protested and the RegionalDirector arrivedat anunderstanding with the U. S. W. and theB. & S. W. U. that this vote would not be considered unless theresultsof the balloting were suchas tomake this vote decisive. In-asmuch asthe U. S. W. received a majority by more than one, it wasnot necessaryto tabulate this vote.The agent of the Board who conducted the ballot caused to beserved uponthe parties to the proceeding his Intermediate Reporton the conduct of the ballot.No objection with respect to the con-duct of the ballot was filed to the Intermediate Report, and theRegionalDirector forwarded the Intermediate Report tc the BoardinWashington, D. C.Now THEREFOREby virtue of and pursuant to the power vested inthe National Labor Relations Board by Section 9 (c) of the NationalLabor Relations Act and pursuant to Article III, Section 8 of theNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIEDthat United Shoe Workers of America hasbeen selected by a majority of the production and other employeesemployed by the Huth & James Shoe Mfg. Company in its Milwau-kee,Wisconsin, plant, excepting those engaged in clerical and super-visory capacities, as their representative for the purposes of col-lective bargaining, and that pursuant to Section 9 (a) of theNational Labor Relations Act, United Shoe Workers of America, isthe exclusive representative of the production and other employeesemployed by the Huth & James Shoe Mfg. Company in its Mil-waukee,Wisconsin, plant, for the purposes of collective bargainingin regard to rates of pay, wages, hours of employment, and otherconditions of employment.MR. DONALD WAKEFIELD SMITH took no part in the considerationof the above Certification of Representatives.